DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment, filed 04 October 2021, has been reviewed and entered.  Claims 3, 4, 9, 15, 16, 19, and 20 are amended and claims 21-42 are previously canceled, leaving claims 1-20 pending.  This Office Action is a final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 04 October 2021 have been fully considered but they are not persuasive.
The amendment to claim 20 overcomes the claim objection and the objection is withdrawn (Remarks page 5).
Applicant’s amendments to claims 4 and 16 overcomes the 112 rejections and the rejections are withdrawn (Remarks page 5).
The amendments to claims 3, 9, 15, and 19 do not overcome the indefiniteness rejections and raise new matter rejections, as set forth below.  Examiner again suggests 
Applicant’s arguments that a helmet is clearly recited in claims 11 and 12 are persuasive and the 112 rejection is withdrawn (Remarks page 5-6).  However, claims 11 and 12 remain indefinite because it cannot be determined how much the of the helmet liner structure is intended to be imported into claims 11 and 12.  Applicant argues the amendment suggested by the Examiner is unclear.  Examiner disagrees that the amendment is unclear; however, Applicant is invited to make their own clarifying amendment (Remarks page 5-6).
Applicant argues Berger 11 is not positioned in Berger 2 such that Berger does not read on claim 1’s recitation of the fabric sheet being positioned in the at least one upper wall and the lower wall (Remarks page 7).  This is not what is in claim 1.  Claim 1 requires, “a fabric sheet positioned in at least one of the upper wall and the lower wall” (emphasis added by Examiner).  Therefore, the fabric sheet is not required to be positioned between the upper and lower walls as argued by Applicant, but in one of the walls.  As shown in Berger figure 1, liner 2 forms a concave shape into which fabric sheet 11 fits.  Therefore, 11 is inside the curve or “in” 2.  It is noted that Applicant’s figure 2 appears to show the fabric 20 in a layer between the upper 12 and lower 14 sheets; however, this is not in the claim and the claim is broader than what is disclosed and argued by Applicant (Remarks page 7-10).
Applicant’s arguments with respect to Berger 10 are not commensurate with the rejection, which does not rely on Berger 10 (Remarks page 10-11).

In light of the above, the rejection is believed to be proper.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the body armor liner, body padding liner, barrier liner, wall liner, and surface liner (claim 20, and the figures only support the helmet liner and/ or head gear liner shown in figure 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claims 3 and 15 recite, “the fabric sheet comprises at least one of a woven fabric, an unwoven fabric, and a knitted fabric,” and the specification supports the fabric sheet comprising one of a woven, unwoven, or knitted fabric (para. 0015, 0019, 0026, 0097, 00124, 00146) but not at least one of a woven fabric, an unwoven fabric, and a knitted fabric, which suggests that the fabric sheet may be a combination of woven, unwoven, and knitted fabric.
Claims 9 and 19 recite, “the liquid comprises at least one of liquid silicone rubber, a polydimethylsiloxane, and a polyol,” and the specification supports the liquid comprising one of liquid silicone rubber, a polydimethylsiloxane, or a polyol (para. 0021, 0024), but not at least one of liquid silicone rubber, a polydimethylsiloxane, and a polyol, which suggests that the liquid may be a combination of liquid silicone rubber, a polydimethylsiloxane, and a polyol.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4, 9, 15, 16, 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 3 and 15 recite, “the fabric sheet comprises at least one of a woven fabric, an unwoven fabric, and a knitted fabric,” and the specification supports the fabric sheet comprising one of a woven, unwoven, or knitted fabric (para. 0015, 0019, 0026, 0097, 00124, 00146) but not at least one of a woven fabric, an unwoven fabric, and a knitted fabric, which suggests that the fabric sheet may be a combination of woven, unwoven, and knitted fabric.
Claims 4 and 16 are rejected for depending from a rejected base claim.
Claims 9 and 19 recite, “the liquid comprises at least one of liquid silicone rubber, a polydimethylsiloxane, and a polyol,” and the specification supports the liquid comprising one of liquid silicone rubber, a polydimethylsiloxane, or a polyol (para. 0021, at least one of liquid silicone rubber, a polydimethylsiloxane, and a polyol, which suggests that the liquid may be a combination of liquid silicone rubber, a polydimethylsiloxane, and a polyol.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 9, 11, 12, 15, 16, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 3, 9, 15, 19, and 20 are rendered indefinite for failure to properly set forth a Markush group.  The claims each recite “one of…, and” and “one of” suggests only one of the listed features and “and” suggests more than one of the listed features.  A Markush claim is commonly formatted as: “selected from the group consisting of A, B, and C.”  See MPEP 803.02.
	Claims that depend from a rejected base claim are also rejected.
Claims 11 and 12 are rendered indefinite by the preamble, because it is not clear how much of the liner of claim 1 is imported into claims 11 and 12.  Examiner suggests claim 11 could recite, --The impact dissipating helmet liner as recited in claim 1, further comprising a helmet.—

Claim Rejections - 35 USC § 103

Claims 1-4 and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirshon (US 20120151664 A1) in view of Berger et al. (US 20050246824 A1; hereinafter, “Berger”).

As to claim 1, Kirshon discloses an impact dissipating helmet liner (“liner,” title) comprising: a flexible, fluid impermeable enclosure having an upper wall, an opposing lower wall, and a sidewall extending between the upper wall and the lower wall (inner 29 and outer 27 walls, sidewalls shown in figs 3, 4, 6A, 6B, and para. 0050, 0053, and 0054 disclose material with the claimed properties); a fluid contained in the enclosure (fluid or gel 28).
Kirshon does not disclose a fabric sheet positioned in at least one of the upper wall and the lower wall.
Berger teaches a similar liner (resilient layer 2) including a fabric sheet positioned in at least one of the upper wall and the lower wall (internal liner 11, and para. 0103 discloses the liner is fabric).
It is known in the art to provide liners, such as fabric sheets, between the padding of the helmet and the wearer’s head, for increased wearer comfort.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided at least one of Kirshon’s upper and lower walls with a fabric sheet positioned therein, for the purpose of providing additional comfort (Berger para. 0103).

As to claim 2, Kirshon as modified discloses the impact dissipating helmet liner as recited in claim 1, wherein the liner further comprises a plurality of cavities between the upper wall and the lower wall (Kirshon holes or openings 22), each of the plurality of cavities having a cavity sidewall extending from the upper wall to the lower wall (figs 3, 4, 6A, 6B).  

As to claim 3, Kirshon as modified discloses the impact dissipating helmet liner as recited in claim 1, wherein the fabric sheet comprises one of a woven fabric, an unwoven fabric, and a knitted fabric (all fabric is necessarily one of woven, “unwoven,” or knitted).  

As to claim 4, Kirshon as modified does not disclose the impact dissipating helmet liner as recited in claim 3, wherein the fabric sheet comprises a knitted fabric comprising one of a polyethylene terephthalate (PET), a polyester, and an aramid polymer.
Berger does disclose “natural fibres, polymer textiles or other desirable materials” (para. 0103) which is within the scope of the claimed materials, and knitted PET, polyester, and aramid polymer are known textiles.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a knitted fabric comprising one of a polyethylene terephthalate (PET), a polyester, and an aramid polymer since it is within the general 

As to claim 7, Kirshon as modified discloses the impact dissipating helmet liner as recited in claim 1, wherein the flexible, fluid impermeable enclosure comprises a liquid silicone rubber (Kirshon para. 0052).  

As to claim 8, Kirshon as modified discloses the impact dissipating helmet liner as recited in claim 1, wherein the fluid comprises a liquid (Kirshon para. 0051 and 0052).  

As to claim 9, Kirshon as modified discloses the impact dissipating helmet liner as recited in claim 8, wherein the liquid comprises one of liquid silicone rubber (Kirshon para. 0051 and 0052), a polydimethylsiloxane, and a polyol.  

As to claim 10, Kirshon as modified discloses the impact dissipating helmet liner as recited in claim 1, wherein the helmet liner comprises a liner for at least one of a baseball catcher's helmet, a baseball batter's helmet, a soft ball catcher's helmet, a softball batter's helmet, a hockey helmet, a hockey goalie mask, a motorcycle helmet, a motor cross helmet, a skiing helmet, a snowboarding helmet, a skateboarding helmet, a lacrosse helmet, a bicycle helmet, a jockey helmet, an official's helmet, a medical protection helmet, a rock or ice climbing helmet, a mountain climbing helmet, a football helmet, a construction helmet, and a military helmet (Kirshon abstract specifically 

As to claim 11, Kirshon as modified discloses a helmet having the impact dissipating helmet liner as recited in claim 1 (Kirshon helmet with liner 23 which includes helmet shell 10).  

As to claim 12, Kirshon as modified discloses the helmet as recited in claim 11, wherein the helmet comprises a helmet shell containing the impact dissipating helmet liner (Kirshon helmet shell 10).

As to claim 13, Kirshon discloses an impact dissipating liner (“liner,” title) comprising: a flexible, fluid impermeable enclosure having an upper wall, an opposing lower wall, and a sidewall extending between the upper wall and the lower wall (inner 29 and outer 27 walls, sidewalls shown in figs 3, 4, 6A, 6B, and para. 0050, 0053, and 0054 disclose material with the claimed properties); and a fluid contained in the enclosure (fluid or gel 28).
Kirshon does not disclose a fabric sheet positioned in at least one of the upper wall and the lower wall.
Berger teaches a similar liner (resilient layer 2) including a fabric sheet positioned in at least one of the upper wall and the lower wall (internal liner 11, and para. 0103 discloses the liner is fabric).


As to claim 14, Kirshon as modified discloses the liner further comprises a plurality of cavities extending between the upper wall and the lower wall (Kirshon holes or openings 22), each of the plurality of cavities having a cavity sidewall extending from the upper wall to the lower wall (figs 3, 4, 6A, 6B).  

As to claim 15, Kirshon as modified discloses the fabric sheet comprises one of a woven fabric, an unwoven fabric, and a knitted fabric (all fabric is necessarily one of woven, “unwoven,” or knitted).  

As to claim 16, Kirshon as modified does not disclose the fabric sheet comprises a knitted fabric comprising a polyethylene terephthalate (PET), a polyester, and an aramid polymer.
Berger does disclose “natural fibres, polymer textiles or other desirable materials” (para. 0103) which is within the scope of the claimed materials, and knitted PET, polyester, and aramid polymer are known textiles.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a knitted fabric comprising a polyethylene terephthalate 

As to claim 17, Kirshon as modified discloses the flexible, fluid impermeable enclosure comprises a liquid silicone rubber (Kirshon para. 0052).  

As to claim 18, Kirshon as modified discloses the fluid comprises a liquid (Kirshon para. 0051 and 0052).  

As to claim 19, Kirshon as modified discloses the liquid comprises one of liquid silicone rubber (Kirshon para. 0051 and 0052), a polydimethylsiloxane, and a polyol.

As to claim 20, Kirshon as modified discloses the impact dissipating liner as recited in claim 13, wherein liner comprises one of a helmet liner, a head gear liner, a body armor liner, a body padding liner, a barrier liner, a wall liner, and a surface liner (Kirshon specifically discloses the liner is for a helmet; however, the liner is capable of being used in any of the above structures).

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirshon (US 20120151664 A1) in view of Berger et al. (US 20050246824 A1; hereinafter, “Berger”) as applied to claim 1 above, and further in view of Cade (US 3600714 A).

As to claim 5, Kirshon as modified does not disclose the impact dissipating helmet liner as recited claim 1, wherein the flexible, fluid impermeable enclosure comprises a central portion and a plurality of lobes extending from the central portion, and wherein the central portion and the plurality of lobes are adapted to conform to the shape of an internal surface of a helmet.
Cade teaches a liner (“inner compressible liner,” abstract) comprising a central portion and a plurality of lobes extending from the central portion (fig 2), and wherein the central portion and the plurality of lobes are adapted to conform to the shape of an internal surface of a helmet (figs 1 and 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the enclosure of Kirshon with a central portion and plurality of lobes as taught by Cade for the purpose of providing a known configuration for a helmet liner, for the purpose of providing protection for the desired portions of the wearer’s head, and for the purpose of providing a liner that can be manufactured, shipped, and stored flat.

As to claim 6, Kirshon as modified discloses the impact dissipating helmet liner as recited in claim 5, wherein the plurality of lobes define radially extending cavities between adjacent lobes (Cade fig 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732